Name: 83/185/EEC: Council Decision of 28 March 1983 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1963) (Second EDF) for the financial year 1981
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-04-26

 Avis juridique important|31983D018583/185/EEC: Council Decision of 28 March 1983 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1963) (Second EDF) for the financial year 1981 Official Journal L 109 , 26/04/1983 P. 0003 - 0004+++++( 1 ) OJ NO 93 , 11 . 6 . 1964 , P . 1431/64 . ( 2 ) OJ NO 93 , 11 . 6 . 1964 , P . 1472/64 . ( 3 ) OJ NO 93 , 11 . 6 . 1964 , P . 1493/64 . ( 4 ) OJ NO 93 , 11 . 6 . 1964 , P . 1498/64 . ( 5 ) OJ NO C 344 , 31 . 12 . 1982 , P . 1 . COUNCIL DECISION OF 28 MARCH 1983 GIVING A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) FOR THE FINANCIAL YEAR 1981 ( 83/185/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE CONVENTION OF ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE AFRICAN STATES AND MADAGASCAR ASSOCIATED WITH THE COMMUNITY ( 1 ) , SIGNED AT YAOUNDE ON 20 JULY 1963 , HAVING REGARD TO COUNCIL DECISION 64/349/EEC OF 25 FEBRUARY 1964 RELATING TO THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 2 ) , HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 3 ) , SIGNED AT YAOUNDE ON 20 JULY 1963 , AND IN PARTICULAR ARTICLE 17 THEREOF , HAVING REGARD TO THE FINANCIAL REGULATION OF THE EUROPEAN DEVELOPMENT FUND SET UP UNDER THE INTERNAL AGREEMENT OF THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 4 ) , AND IN PARTICULAR ARTICLES 7 AND 8 THEREOF , HAVING REGARD TO THE COUNCIL DECISIONS OF 30 MAY 1972 AND 30 OCTOBER 1978 ON THE TRANSFER AND UTILIZATION OF THE UNEXPENDED BALANCES OF THE FIRST AND SECOND EDFS , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT AND THE BALANCE SHEET RELATING TO THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) AS AT 31 DECEMBER 1981 , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1981 TOGETHER WITH THE COMMISSION'S REPLIES ( 5 ) , RECALLING THAT , IN ACCORDANCE WITH THE PROVISIONS APPLICABLE TO THE IMPLEMENTATION OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) , ONLY THE COUNCIL , ACTING BY A QUALIFIED MAJORITY , SHALL GIVE A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FINANCIAL ADMINISTRATION OF THE FUND , WHEREAS REVENUE FOR THE FINANCIAL YEAR 1981 CONSISTED MAINLY OF THE CONTRIBUTIONS OF THE MEMBER STATES , AMOUNTING TO 730 000 000,00 EUROPEAN UNITS OF ACCOUNT , AND OF MISCELLANEOUS REVENUE OF THE FUND ; WHEREAS , PURSUANT TO THE ABOVEMENTIONED COUNCIL DECISION OF 30 MAY 1972 , AN AMOUNT OF 11 806 540,11 EUROPEAN UNITS OF ACCOUNT WAS TRANSFERRED AS THE UNEXPENDED BALANCE FROM THE FIRST EDF TO THE SECOND EDF ; WHEREAS , PURSUANT TO THE ABOVEMENTIONED COUNCIL DECISIONS OF 30 MAY 1972 AND 30 OCTOBER 1978 , AN AMOUNT OF 8 076 615,11 EUROPEAN UNITS OF ACCOUNT WAS TRANSFERRED AS THE UNEXPENDED BALANCES OF THE FIRST AND SECOND EDF TO THE THIRD EDF ; WHEREAS AN ADVANCE OF 4 007 862,00 EUROPEAN UNITS OF ACCOUNT WAS PAID TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) ( FOURTH EDF ) ; WHEREAS THE OVERALL IMPLEMENTATION BY THE COMMISSION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) DURING THE FINANCIAL YEAR 1981 WAS SUCH AS TO WARRANT ITS BEING GIVEN A DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF THESE OPERATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COUNCIL SHALL CLOSE THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) AS AT 31 DECEMBER 1981 AS FOLLOWS : - REVENUE : AT THE SUM OF 733 815 079,04 EUROPEAN UNITS OF ACCOUNT , - EXPENDITURE ( PAYMENTS ) : AT THE SUM OF 729 807 217,04 EUROPEAN UNITS OF ACCOUNT . ARTICLE 2 THE COUNCIL HEREBY GIVES A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) FOR THE FINANCIAL YEAR 1981 . DONE AT BRUSSELS , 28 MARCH 1983 . FOR THE COUNCIL THE PRESIDENT J . ERTL